Citation Nr: 9924401	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The file was subsequently transferred to New 
Orleans, Louisiana.

In February 1996, the Board remanded these issues for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the Remand, continued its denial 
of the veteran's service connection claims.  The case has 
returned to the Board for appellate review.


FINDINGS OF FACT

The claims of entitlement to service connection for left hip 
and left elbow disorders are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for left hip 
and left elbow disorders are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran is seeking service connection for left hip and 
left elbow disorders.  He maintains that these disorders were 
aggravated during his active duty service.  The legal 
question to be answered initially, however, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of them.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

After carefully reviewing the evidence of record, the Board 
finds that the veteran has not presented competent evidence 
to establish that either his left hip or his left elbow 
disorders are related to his active duty service, or that 
either disorder was aggravated by service; and hence, the 
claims must be denied as not well grounded.

In this regard, the appellant's 1990 enlistment examination 
revealed normal upper and lower extremities.  Notably, 
however, both the veteran and numerous health care 
professionals have noted a history of the appellant 
sustaining a left elbow injury as a child when he fell off of 
a caribou, and sustaining a left hip injury after falling 
from a ladder shortly before entering service.  Thus, health 
care professionals during the appellant's tour of active duty 
found that the disorders at issue existed prior to 
enlistment.  Therefore, any presumption that the appellant 
was sound at enlistment has been rebutted.  38 U.S.C.A. 
§ 1111 (West 1991).  Again, however, the appellant does not 
contest the fact that the claimed disorders existed prior to 
service.

Turning then to whether the claims are well grounded under a 
theory of aggravation the Board observes that the Caluza 
decision also applies to a claim based on the theory of 
aggravation.  Thus, the appellant must show competent 
evidence of aggravation inservice, and it is well to recall 
that the United States Court of Appeals for Veterans Claims 
has held that an intermittent or temporary flare-up during 
service of a preexisting injury or disease does not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this regard in April 1991, the veteran reported, inter 
alia, left arm and hip pain.  The initial assessment was 
musculoskeletal pain.  Subsequent follow up studies, after 
continued complaints of pain in April and May 1991, resulted 
in assessments of "complaints of" (sic) an exacerbation of 
left elbow and left hip disorders that existed prior to 
enlistment, an old brachial plexus injury with resultant 
atrophy, and a functional left elbow as a child with 
continued pain.  At a September 1992 separation examination, 
however, the appellant denied a history of swollen or painful 
joints, and physical examination disclosed normal upper and 
lower extremities.  Finally, neither VA medical records, a 
January 1996 reserve physical examination report, nor a 
January 1997 report provides any competent evidence 
suggesting that either claimed disorder was aggravated in 
service.  

From the foregoing the Board finds that there is no competent 
evidence showing that either underlying condition worsened 
during the appellant's active duty service.  At best, the 
competent evidence can only be read to show some temporary 
increase in symptomatology while on active duty without 
competent evidence of a chronic increase in pathology.  
Accordingly, without competent evidence of aggravation these 
claims must be denied as not well grounded. 

In reaching this decision the Board observes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Here VA has given the veteran 
ample opportunity to obtain potentially relevant private 
medical records to no avail.  
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran incurred or 
aggravated a chronic left hip or left elbow disorder during 
service, and as the appellant has submitted no medical 
opinion or other competent evidence to show that any current 
left hip or left elbow disorder is in anyway related to his 
period of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, a denial of the 
benefits is in order.  

Although the Board has disposed of the claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for left hip and left elbow disorders is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

